Tripi Foods, Inc. v M.W.S. Enters., Inc. (2017 NY Slip Op 06775)





Tripi Foods, Inc. v M.W.S. Enters., Inc.


2017 NY Slip Op 06775


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


1006 CA 17-00232

[*1]TRIPI FOODS, INC., PLAINTIFF-RESPONDENT,
vM.W.S. ENTERPRISES, INC., DEFENDANT-APPELLANT.


WEBSTER SZANYI LLP, BUFFALO (D. CHARLES ROBERTS, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.
GETMAN BIRYLA LLP, BUFFALO (RICHARD J. BIRYLA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered May 9, 2016. The order denied the motion of defendant to dismiss the second cause of action of the amended complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 14, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court